PERRY, J.
The plaintiff obtained a decree of divorce from the defendant on January 31, 1961. The decree provided *199that the plaintiff should have the custody of the three minor children of the parties.
The defendant, having remarried, on June 6, 1963, sought by motion the custody of the minor children. The trial court denied the motion for change of custody and the defendant appeals.
It would be of no benefit to the jurisprudence of this state to set forth the evidence in this case. But this court, trying the case de novo, has carefully reviewed the record and we agree with the trial court that there is nothing therein that would, in the best interest of the minor children, justify a change of custody.
The trial court’s order denying defendant’s motion is affirmed.